DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because Figure 3 does not correspond with the Specification, in particular, paragraph 0078 and steps 370, 372, 380 in Fig. 3.  It is suggested to switch the text labels “YES” and “NO” at step 370.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,321,013. Although the claims at issue are claims 1-20 of the present application are anticipated by claims 1-20 of the patent.
For example:
Claim 1 (present application)
Claims 1, 6 (US 10,321,013)
A faxing system, comprising:
A faxing system, comprising:
a data store storing one or more entries, each entry associated with either a destination for an incoming fax or a destination for an outgoing fax and one or more communication parameters, each communication parameter having an associated value;
a data store storing one or more 
destination entries, each destination entry including a destination on a publicly switched telephone network (PSTN) and a set of communication parameters, each communication parameter specifying a value for the communication parameter;
a non-transitory computer readable medium comprising instructions for:
a processor configured by a set of computer readable instructions, the processor configured for:
receiving a request over a computer network, wherein the request is associated with a fax transmission relating to either an incoming fax sent from a fax server in response to receiving an incoming call over a publicly switched telephone network (PSTN) or an outgoing fax initiated by a sender to a specified destination on the PSTN, and wherein:
receiving a request to transmit a 
document to a specified destination on the PSTN, wherein the request is 
received over a computer network from a sender;
receiving a request 
associated with a fax from a fax server, wherein the request is received over a 
computer network and is sent from a fax server in response to receiving an 

based on the request; (claim 6)

determining that a recipient entry corresponding to the 
destination associated with the fax exists in the data store; (claim 6)
for a fax transmission relating to an outgoing fax, determining that an entry exists in the data store corresponding to a specified destination on the PSTN for the outgoing fax;
determining that a destination 
entry corresponding to the specified destination exists in the data store;
determining the one or more communication parameters with associated values associated with the determined entry;
determining the set of communication parameters with corresponding initial 
values from the set of communication parameters associated with the destination 
entry corresponding to the specified destination;
facilitating the fax transmission using the associated values as initial values of the one or more communication parameters;
sending a request to a fax 
server to transmit the document over the PSTN according to the initial values 
for the set of communication parameters, wherein the request is sent over the 
computer network;

receiving a failure response from the fax server associated 
with an attempted transmission of the document over the PSTN according to the 
initial values for the set of communication parameters;  
in response to determining the failure associated with the fax transmission, determining updated values of the one or more communication parameters to use for facilitating the fax transmission by replacing the initial values of the one or more communication parameters with the updated values for each of the one or more communication parameters, wherein the updated value for a respective communication parameter that replaces the initial value for the respective communication parameter is determined based on one or more parameter selection rules and the initial value for the respective communication parameter; and
in response to 
receiving the failure response, determining updated values for the set of 
communication parameters to use for transmitting the document by replacing the 
initial value of one or more of the set of communication parameters with an 
updated value for the corresponding communication parameter, wherein the 
updated value for the corresponding communication parameter that replaces the 
initial value for that communication parameter is determined based on a 
parameter selection rule and the initial value for the corresponding 
communication parameter;  and
continuing to facilitate the fax transmission according to the updated values of the one or more communication parameters.
sending a request to a fax server to transmit the 

communication parameters, wherein the request is sent over the computer 
network.


Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,616,441. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of the present application are anticipated by claims 1-20 of the patent.
For example:
Claim 1 (present application)
Claims 1 (US 10,616,441)
A faxing system, comprising:
A faxing system, comprising:
a data store storing one or more entries, each entry associated with either a destination for an incoming fax or a destination for an outgoing fax and one or more communication parameters, each communication parameter having an associated value;
a data store storing one or more 
destination entries, each destination entry including a destination on a 
publicly switched telephone network (PSTN) and one or more communication 
parameters, each communication parameter having an associated value;
a non-transitory computer readable medium comprising instructions for:
a non-transitory computer readable medium comprising instructions for: 
receiving a request over a computer network, wherein the request is associated with a fax transmission relating to either an incoming 



determining that a destination entry corresponding to the specified destination 
exists in the data store;
for a fax transmission relating to an outgoing fax, determining that an entry exists in the data store corresponding to a specified destination on the PSTN for the outgoing fax;
determining that a destination entry corresponding to the specified destination 
exists in the data store;
determining the one or more communication parameters with associated values associated with the determined entry;
determining the one or more communication parameters with associated values associated with the destination entry corresponding to the specified destination;
facilitating the fax transmission using the associated values as initial values of the one or more communication parameters;
initiating a first transmission of the document 
over the PSTN using the associated values associated with the destination entry 
corresponding to the specified destination as initial values for the one or more communication parameters;

determining a failure associated with the first 
transmission of the document over the PSTN according to the initial values for the one or more communication parameters;
in response to determining the failure associated with the fax transmission, determining updated values of the one or more communication parameters to use for facilitating the fax transmission by replacing the initial values of the one or more communication parameters with the updated values for each of the one or more communication parameters, wherein the updated value for a respective communication parameter that replaces the initial value for the respective communication parameter is determined based on one or more parameter selection rules and the initial value for the respective communication parameter; and
in response to determining the failure associated with the first transmission, determining updated values for the one or more communication parameters to use for transmitting the document by replacing the initial value of the one or more communication parameters with 
an updated value for the each of the one or more communication parameters, wherein the updated value for a corresponding communication parameter that replaces the initial value for that communication parameter is determined based on a parameter selection rule and the initial value for the communication parameter;  and
continuing to facilitate the fax transmission according to the updated values of the one or more communication parameters.
initiating a second transmission of the document over the PSTN according to the updated values for the one or more communication parameters.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-12, 14-18, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanimoto (US 2004/0109437 A1).
As to claims 1, 8, 15, Tanimoto discloses a faxing system, comprising: 
a data store storing one or more entries (storage unit 23 storing destination entries in a management table 24; Figs. 1, 2), each entry associated with either a destination for an incoming fax or a destination for an outgoing fax and one or more communication parameters, each communication parameter having an associated value (see Fig. 2); 
a non-transitory computer readable medium comprising instructions (inherently provided in control unit 11 of communication device 1) for: 
receiving a request over a computer network, wherein the request is associated with a fax transmission relating to either an incoming fax sent from a fax server in response to receiving an incoming call over a publicly switched telephone network (PSTN) or an outgoing fax initiated by a sender to a specified destination on the PSTN (a facsimile document is received by communication device 1 which carries out facsimile communication with another 
for a fax transmission relating to an incoming fax, determining that an entry exists in the data store corresponding to an intended recipient of the incoming fax (a request can be made to the management server 7 for registered information, para. 0058, 0061); 
for a fax transmission relating to an outgoing fax, determining that an entry exists in the data store corresponding to a specified destination on the PSTN for the outgoing fax (para. 0058, 0061); 
determining the one or more communication parameters with associated values associated with the determined entry (management server 7 returns communication protocol to use for the registered destination device, para. 0061); 
facilitating the fax transmission using the associated values as initial values of the one or more communication parameters (communication takes place using the obtained communication protocol, para. 0061);
determining a failure associated with the fax transmission according to the initial values of the one or more communication parameters (para. 0083);
in response to determining the failure associated with the fax transmission, determining updated values of the one or more communication parameters to use for facilitating the fax transmission by replacing the initial values of the one or more communication parameters with the updated values for each of the one or more communication parameters, wherein the updated value for a respective communication parameter that replaces the initial value for the respective communication parameter is determined based on one or more parameter selection rules and the initial value for the respective communication parameter (when the communication ends in failure, the registered information of the next priority order can be selected, and the communication can be carried out again using the changed communication protocol, para. 0032, 0083); and 

As to claims 2, 9, 16, Tanimoto discloses: wherein the one or more communication parameters are associated with a fax protocol (Fig. 2, para. 0002, 0034, 0046-0049).
As to claims 3, 10, 17, Tanimoto discloses: wherein the initial values relate to a first fax protocol and the updated values relate to a second fax protocol (para. 0032-0034).
As to claims 4, 11, Tanimoto discloses: further comprising updating the entry stored in the data store by replacing the initial values of the one or more communication parameters with the updated values of the one or more communication parameters (para. 0085).
As to claims 5, 12, 18, Tanimoto discloses: wherein the one or more communication parameters relate to Error Correction Mode (ECM), compression or data rate (compression scheme, para. 0034).
As to claims 7, 14, 20, Tanimoto discloses: 
determining a second failure associated with the fax transmission according to the updated values of the one or more communication parameters (according to a priority order, a different communication protocol is used in response to each communication failure, para. 0032, 0068, 0083); and 
determining second updated values of the one or more communication parameters to use for facilitating the fax transmission by replacing the updated values of the one or more communication parameters with the second updated values for each of the one or more communication parameters (para. 0085).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 13, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanimoto in view of Watts et al. (US 8254538 A1, “Watts”).
Tanimoto differs from claims 6, 13, 19 in that it does not specifically disclose: wherein the one or more communication parameters relate to a fax transmission data rate, and wherein the updated value for a respective communication parameter is a slower data rate than the initial value of the respective communication parameter.
Watts teaches destination-specific fax settings as including data rate (col. 18, lines 22-28).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tanimoto with the above teaching of Watts in order to meet the lower capabilities of the destination device, including a lower communication speed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Jalil (US 2018/0034942 A1) teach applying a rule when a protocol is unsupported (Figs. 1C, 4).  Saito et al. (US 2002/0194282 A1) teach registering and updating capability information of a destination terminal (para. 0029, 0038).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STELLA L WOO whose telephone number is (571)272-7512.  The examiner can normally be reached on Monday - Friday, 9 a.m. to 3 p.m.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Stella L. Woo/            Primary Examiner, Art Unit 2652